Citation Nr: 0027152	
Decision Date: 10/12/00    Archive Date: 10/19/00

DOCKET NO.  96-15 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to Department of Veterans Affairs disability 
compensation for a varus deformity of the left lower 
extremity pursuant to the provisions of 38 U.S.C.A. § 1151 
(West Supp. 1999).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Hilary L. Goodman



INTRODUCTION

The veteran had active service from June 1975 to June 1977.

This appeal arises from a July 1995 rating decision which 
denied the veteran's claim for Department of Veterans Affairs 
(VA) disability compensation for a varus deformity of the 
left lower extremity pursuant to the provisions of 
38 U.S.C.A. § 1151 (West Supp. 1999).

The veteran's claim was previously before the Board of 
Veterans' Appeals (Board) in April 1997 and was remanded for 
further development.  The case was returned to the Board in 
September 2000.


FINDINGS OF FACT

1  The veteran, who received treatment for a left leg injury 
in July and August 1978 while an inpatient at a VA hospital, 
is shown to have a varus deformity of the left lower 
extremity.

2.  A VA physician has indicated it appears that the 
veteran's left tibia angulation occurred somewhere between 
the middle of July 1978 and October 5, 1978, and that it was 
impossible to determine at what point the angulation occurred 
or why the angulation occurred.


CONCLUSION OF LAW

The claim of entitlement to VA disability compensation for a 
varus deformity of the left lower extremity pursuant to 
38 U.S.C.A. § 1151 is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); Jones v. West, 12 Vet. App. 460 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit held that, under 38 U.S.C. 
§ 5107(a), the VA has a duty to assist only those claimants 
who have established well grounded (i.e., plausible) claims.  
More recently, the United States Court of Appeals for 
Veterans Claims issued a decision holding that VA cannot 
assist a claimant in developing a claim which is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 1999), 
req. for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

The veteran's claim for VA disability compensation for a 
varus deformity of the left lower extremity is premised on 
38 U.S.C.A. § 1151.  Because the claim was filed in April 
1995, the version of § 1151 that is applicable to this case 
is the version that existed prior to its amendment in 1996, 
as those amendments were made applicable only to claims filed 
on or after October 1, 1997.  See Pub. L. No. 104-204, 
§ 422(b)(1), (c), 110 Stat. 2926-27 (1996).  

The pre-amendment version of § 1151 provides, in relevant 
part:  

Where any veteran shall have suffered an injury, or 
an aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment, or 
the pursuit of a course of vocational 
rehabilitation under chapter 31 of this title, 
awarded under any of the laws administered by the 
Secretary, or as a result of having submitted to an 
examination under any such law, and not the result 
of such veteran's own willful misconduct, and such 
injury or aggravation results in additional 
disability to or the death of such veteran, 
disability or death compensation under this chapter 
and dependency and indemnity compensation under 
chapter 13 of this title shall be awarded in the 
same manner as if such disability, aggravation, or 
death were service-connected.

38 U.S.C.A. § 1151 (amended 1996).  

Under 38 U.S.C.A. § 5107(a), all claimants seeking 
compensation, including those seeking compensation under 
section 1151, have the initial burden of showing that their 
claim is well grounded.  Jimison v. West, 13 Vet. App. 75 
(1999).  For a claim to be well grounded under the pre-
amendment version of 38 U.S.C.A. § 1151, the veteran must 
provide:  (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances lay evidence, 
of incurrence or aggravation of an injury as the result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and (3) medical 
evidence of a nexus between that asserted injury or disease 
and the current disability.  Jones v. West, 12 Vet. App. 460 
(1999).  

In the instant case the veteran was admitted to the VA 
Medical Center, Fayetteville, Arkansas, on July 25, 1978, and 
the record shows that ten months earlier he had sustained a 
compound fracture of the left lower leg and had undergone 
internal fixation.  Treatment included the removal of a cast, 
the removal of two metallic screws and the application of a 
short leg cast.  He was discharged on August 17, 1978.  A VA 
physician reported in April 2000 that he reviewed the 
veteran's medical records and examined the veteran as well.  
The physician, after reviewing X-ray reports, concluded that 
it appeared that the left tibia angulation occurred somewhere 
between the middle of July 1978 and October 5, 1978, and that 
it was impossible to determine at what point the angulation 
occurred or why the angulation occurred.

The Board finds that this evidence is sufficient to justify a 
belief by a fair and impartial individual that the veteran's 
claim is well-grounded, and the veteran's initial burden has 
been met, and VA is obligated under 38 U.S.C. § 5107(a) to 
assist the veteran in developing the facts pertinent to the 
claim.


ORDER

The claim of entitlement to VA disability compensation for a 
varus deformity of the left lower extremity pursuant to the 
provisions of 38 U.S.C.A. § 1151 is well grounded.  To this 
extent only, the appeal is granted.


REMAND

Because the claim of entitlement to VA disability 
compensation for a varus deformity of the left lower 
extremity pursuant to the provisions of 38 U.S.C.A. § 1151 is 
well grounded, VA has a duty to assist the veteran in 
developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

The VA physician, who reported in April 2000 that he had 
reviewed the veteran's medical records and reviewed X-ray 
reports, concluded that it appeared that the left tibia 
angulation occurred somewhere between the middle of July 1978 
and October 5, 1978.  The physician, after noting that X-rays 
were apparently taken on August 24, 1978, but that he could 
not find a report of these x-rays, stated that it was 
impossible to determine at what point the angulation occurred 
or why the angulation occurred.

The current record includes July 25, 1978, and August 2, 
1978, reports of X-ray examination of the veteran's left leg 
from the VA Medical Center, Fayetteville, Arkansas.  The 
record also includes August 26, 1978, October 6, 1978, and 
October 28, 1978, reports of X-ray examination of the 
veteran's left leg from the VA Medical Center, Columbia, 
Missouri.

Based upon the above, the Board is REMANDING the veteran's 
claim to the originating agency for the following action:

1.  The originating agency, should 
request, from the VA Medical Center, 
Fayetteville, Arkansas, the July and 
August 1978 X-ray films of the veteran's 
left leg, and should request, from the VA 
Medical Center, Columbia, Missouri, the 
August and October 1978 X-ray films of 
the veteran's left leg.  If any of these 
films have been sent to a Federal 
repository, the repository should be 
contacted in writing and requested to 
provide the requested films.  All films 
and documents obtained should be 
associated with the veteran's claims 
file.

2.  Upon completion of the above, the 
originating agency should refer the 
veteran's claims file to a VA physician 
who specializes in radiology.  The 
physician is requested to review the 
veteran's claims file, including the X-
ray films, VA reports of examination, VA 
treatment records and private medical 
records.  Based on a comprehensive review 
of the record, the physician should 
proffer an opinion, with supporting 
analysis, as to whether it is at least as 
likely as not that the treatment the 
veteran received at the VA medical 
facility from July 25 to August 16, 1978, 
resulted in, or increased the severity 
of, the veteran's varus deformity of the 
left lower extremity.

3.  When the above development has been 
completed the originating agency should 
review the veteran's claim.  If the 
determination made remains unfavorable to 
the veteran, a supplemental statement of 
the case which provides a summary of the 
evidence received since the most recent 
supplemental statement of the case should 
be issued to the veteran and his 
representative.  They should be given the 
appropriate period of time in which to 
respond.

Following completion of the above, the case should be 
returned to the Board for further consideration, if in order.  
No action is required by the veteran unless he receives 
further notice.  The purpose of this REMAND is to obtain 
additional medical information.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	F. JUDGE FLOWERS
	Veterans Law Judge
	Board of Veterans' Appeals





 



